Berdon, J.,
concurring. I join the court’s decision. I write separately only because of my concern that the court’s discussion of “ascertainable loss” under the Connecticut Unfair Trade Practices Act (CUTPA)1 may be misconstrued as requiring a CUTPA claimant to prove actual damages.
The requirement that there be an “ ‘ascertainable loss of money or property’ ” does not require the claimant “to prove a specific amount of actual damages in order to make out a prima facie case.” Hinchliffe v. American Motors Corp., 184 Conn. 607, 612-13, 440 A.2d 810 (1981). On the contrary, we have said that CUTPA claimants “are not required to prove actual damages of a specific dollar amount. . . . Whenever a consumer has received something other than what he bargained for, he has suffered a loss of money or property. That loss is ascertainable if it is measurable even though the precise amount of the loss is not known.” Id., 613-14.
This language makes clear that if, because of an unfair or deceptive trade practice, a person has been deprived of the item for which he had bargained, he or she has suffered an “ascertainable loss” cognizable under CUTPA. Without showing more, that person is entitled to nominal damages. See Larsen Chelsey Realty *690Co. v. Larsen, 232 Conn. 480, 497, 656 A.2d 1009 (1995). Of course, a person seeking damages in excess of purely nominal damages must prove the amount of those actual damages. A. Secondino & Son, Inc. v. LoRicco, 215 Conn. 336, 343, 576 A.2d 464 (1990).
The award of nominal damages under CUTPA opens the door to other important remedies. “[T]he plaintiff who establishes CUTPA liability has access to a remedy far more comprehensive than the simple damages recoverable under common law. . . . This remedy is not limited to mere compensatory damages. Gill v. Petrazzuoli Bros., Inc., 10 Conn. App. 22, 34-35, 521 A.2d 212 (1987). Rather, under CUTPA, a plaintiff is entitled to have the trial court consider awarding both punitive damages; General Statutes § 42-110g (a); and attorney’s fees. General Statutes § 42-110g (d); see Hinchliffe v. American Motors Corp., supra, [184 Conn.] 617-18.” (Citation omitted; internal quotation marks omitted.) Larsen Chelsey Realty Co. v. Larsen, supra, 232 Conn. 509-10. In addition, CUTPA allows a person who has not suffered actual damages to pursue equitable relief. See General Statutes § 42-110g (d).
In this case, the plaintiff’s failure to install the swimming pool deprived the defendants of the item for which they had bargained—the swimming pool. The loss of the pool, therefore, was a sufficient “ascertainable loss” to allow them to proceed under CUTPA. See Hinchliffe v. American Motors Corp., supra, 184 Conn. 614. Nevertheless, the defendants never argued before the trial court or this court that their loss of the swimming pool was a sufficient ascertainable loss under CUTPA. Instead, they focused only on actual damages, which, as the majority notes, they failed to prove. The plaintiffs, therefore, failed to make out a prima facie case under CUTPA. Accordingly, I concur in the result.

 General Statutes § 42-110a et seq.; see part IIB of the majority opinion.